Citation Nr: 1035940	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hyperkeratosis-type 
lesions and inflamed seborrheic keratosis of the upper 
extremities, including as secondary to service-connected 
pityriasis versicolor.

2.  Entitlement to service connection for perivascular dermatitis 
of the lower extremities, including as secondary to service-
connected pityriasis versicolor.

3.  Entitlement to service connection for asthma with sleep 
apnea.

4.  Entitlement to service connection for residuals of a right 
foot disability.

5.  Entitlement to service connection for positional vertigo.

6.  Entitlement to a rating greater than 10 percent for 
pityriasis versicolor, posterior chest with exfoliation of the 
palms.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 
1970, from February 1991 to March 1991, and from September 2004 
to October 2005.  The Veteran also served periods with the Army 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, NV.

For the service connection claim for positional vertigo, the 
Veteran argues not only that the condition had onset during 
service, but that it could also be the result of a traumatic 
brain injury (TBI).  The Veteran's service connection claim for 
TBI was denied in September 2008.  The Veteran did not appeal, 
thus the claim is not before the Board at this time.  However, 
since the September 2008 decision, the Veteran has submitted 
evidence linking the positional vertigo to TBI and linking TBI to 
his service.  Therefore, the issue of service connection for TBI 
is REFERRED to the RO for appropriate development and action.

The issues of entitlement to service connection for a skin 
condition of the bilateral lower extremities, asthma with sleep 
apnea, and positional vertigo as well as the issue of entitlement 
to a rating greater than 10 percent for pityriasis versicolor, 
posterior chest with exfoliation of the palms, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected pityriasis versicolor caused 
his seborrheic keratosis of the bilateral upper extremities.

2.  The Veteran's right foot disability had onset during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin 
condition of the upper extremities, as secondary to service-
connected pityriasis versicolor, have been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for entitlement to service connection for a 
right foot disability have been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.       § 3.303(a).  In general, 
service connection requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

	A disorder may also be service-connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that it was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).
	
	Additionally, service connection may be granted on a secondary 
basis for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.
	
	Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.
	
	In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F. 3rd 1089 
(Fed. Cir. 2004).
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is 
not required to accept a veteran's uncorroborated account of his 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          
§ 3.159(a)(2).  In this regard, the Court of Appeals of Veterans 
Claims (Court) has emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

As a preliminary matter, the Board notes that the Veteran's 
service treatment records (STRs) from his last period of active 
service, from September 2004 to October 2005, have not been 
obtained.  The RO made a formal finding of unavailability in 
September 2008.  The formal finding stated that all written and 
telephonic efforts to obtain the records have been documented in 
the claims file and that further attempts to obtain the records 
are futile.  The RO notified the Veteran of the unavailability of 
his records the same month.  The Veteran submitted copies of his 
STRs for VA review; however, it is unclear whether the records 
submitted are complete.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A.  Skin Condition, Upper Extremities

The Veteran seeks service connection for hyperkeratosis-type 
lesions and inflamed seborrheic keratosis of the arms.  Service 
treatment records (STRs) from the Veteran's first period of 
active service fail to show skin disabilities of the upper 
extremities.  An August 1970 VA examination report shows that the 
Veteran had a skin condition of the hands and back; however, skin 
conditions of the hands and back are already service-connected.

A September 2004 pre-deployment examination shows that the 
Veteran had no medical problems, while the August 2005 post-
deployment examination shows complaints of skin conditions.

A September 2006 biopsy report indicates seborrheic keratoses of 
the left wrist.  A November 2006 report shows that the Veteran 
had contact dermatitis of both wrists and hands.  Unfortunately, 
the treatment records do not indicate the etiology of the skin 
conditions.

In November 2006, the Veteran had a VA examination.  The examiner 
did not have the claims file for review and did not provide an 
opinion regarding the etiology of the skin conditions; therefore, 
the examination is of little value.  However, the Board notes 
that the Veteran reported suffering recurrent dermatitis in the 
upper extremities and that he was being treated for allergic 
contact dermatitis, which he said had onset during service.  The 
examination revealed keratoses in the upper back and dermatitis 
of the wrists and anterior forearms.  The diagnosis was bilateral 
upper extremity contact dermatitis.

In April 2007, the Veteran had a VA examination for his skin 
conditions.  The examiner reviewed the claims file and noted that 
the STRs did not reflect a diagnosis or treatment of any chronic 
skin condition affecting the arms and legs.  The examiner also 
noted that VA treatment records and a recent VA examination show 
bilateral upper extremity contact dermatitis; however, he stated 
that the diagnosis is incorrect as biopsies show that the 
condition is seborrheic keratosis.
The examiner researched the Veteran's skin conditions and found 
that pityriasis versicolor can cause seborrheic dermatitis.  He 
stated that the Veteran has a chronic skin condition affecting 
the left wrist.  In the opinion, the examiner stated that there 
is a medical link between the in-service pityriasis versicolor 
and the current diagnosis of seborrheic keratosis or actinic 
keratosis of the bilateral upper extremities.  He stated that the 
seborrheic keratosis of the bilateral upper extremities, 
sometimes misdiagnosed as contact dermatitis, is at least as 
likely as not caused by or related to the service-connected 
pityriasis versicolor.

The Board also reviewed the Veteran's written statements as well 
as his testimony provided in February 2010.  In essence, the 
Veteran claims that the skin condition of the bilateral upper 
extremities was caused by his service-connected pityriasis 
versicolor.

Based upon the evidence, which indicates that the service-
connected pityriasis versicolor caused the current seborrheic 
keratosis of the upper extremities, the Board finds that the 
evidence weighs in favor of a finding of service connection for a 
skin condition of the bilateral upper extremities.  Therefore, 
giving the Veteran the benefit of the doubt, the Board finds that 
service connection for a skin condition of the bilateral upper 
extremities should be granted.  Gilbert, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Right Foot Disability

The Veteran seeks service connection for a right foot disability, 
claimed as a fracture of the right foot.  Service treatment 
records from the Veteran's first period of active service fail to 
show injuries or disabilities of the right foot.

During an August 1970 VA examination, the Veteran reported 
fracturing his right fifth toe.  The examination revealed a mild 
defect of motion of both distal joints with excess callous 
formation of the right foot.  The x-rays showed a normal right 
foot.  No evidence of any bone injury of the right foot was 
present.  The diagnosis included post status fracture of the 
little toe with mild deformity.

An examination from the Veteran's period of Army Reserve duty, 
dated November 1999, shows that the Veteran had a right fifth toe 
deformity secondary to a childhood fracture.  A November 1999 RMH 
shows a history of broken bones.

A September 2004 pre-deployment examination shows that the 
Veteran had no medical problems.  Another STR dated October 2004 
shows that the Veteran was treated for an injury of the right 
foot, which was diagnosed as a foot sprain.  An October 2004 
Statement of Medical Examination and Duty Status, completed by a 
physician, indicates that the Veteran suffered an injury of the 
back and trauma to the right foot in the line of duty and that 
the injuries are likely to result in a claim against the 
government for future medical care.  An STR dated November 2004 
shows that the Veteran sought treatment for foot pain.  The 
Veteran reported miss-stepping about three weeks prior, which 
caused pain and swelling at his mid-foot which worsened with 
ambulation.  X-rays showed no acute fracture.  The diagnosis was 
soft tissue pain.  The examiner stated that the history of the 
injury and the x-ray are consistent with a stress fracture.  

A memorandum to the Veteran's commander, dated July 2005, 
indicates that the Veteran injured his right foot in November 
2004.  Another Statement of Medical Examination and Duty Status, 
completed in August 2005, states that the Veteran's right foot 
condition was not likely to result in a claim against the 
government for future medical care.  The post-deployment 
examination, dated August 2005, refers the Veteran for an 
orthopedic examination due to a broken foot.  An October 2005 
medical form completed by the Veteran indicated that he suffered 
a right foot fracture.

A treatment record dated November 2005 shows that the Veteran 
continued to have foot pain from his October 2004 accident.  He 
said he sought treatment in March 2005 but was told only to stay 
off the foot.  A treatment record dated December 2005 states that 
the Veteran's right foot pain had decreased.  The MRI showed 
normal bones and joint spaces with no fracture or dislocation.  
However, the images showed a small amount of fluid in and over 
the first MTP joint from bursitis or synovitis.  The assessment 
was soft tissue pain.  A January 2006 record shows continued 
treatment for right foot pain and a diagnosis of pain.

In November 2006, the Veteran had a VA examination.  The examiner 
did not have the claims file for review and did not provide an 
opinion regarding the etiology of the foot disability; therefore, 
the examination is of little value.  However, the Board notes 
that the Veteran reported fracturing his right fourth and fifth 
toes when he was eight years old and that he had surgery in 1995 
to realign the right fifth toe secondary to hammer toe, without 
residuals.  In addition, the Veteran reported suffering a right 
foot fourth metatarsal joint fracture in September 2004.  The 
examination revealed no abnormal findings.  The examiner noted 
hammer toes of the right foot, second and fifth digit.  The 
examiner stated that there was no clinical or laboratory evidence 
to warrant an acute or chronic condition or residuals of a right 
foot strain and stress fracture of the metatarsal joint. 

In March 2009, the Veteran had a VA examination for his right 
foot.  The claims file was not available for the examiner's 
review.  During the examination, the Veteran said he injured his 
right foot when stepping off a curb while stationed in Puerto 
Rico.  He said he deployed to Iraq the day after his injury and 
that the injury was treated overseas.  After conducting a 
physical examination, the examiner diagnosed status-post right 
foot stress fracture and residuals of pain.  The examiner 
provided an opinion, but since he did not have the STRs and 
claims file for review, the opinion is of little value.

In June 2009, the March 2009 VA examiner was provided with the 
claims file for review and he issued an addendum to his prior 
opinion regarding the etiology of the right foot disability, 
which notably did not change after review of the claims file.  In 
both opinions, the examiner found that it is less likely as not 
that the current right foot disability is a result of his 
stepping off a curb while stationed in Puerto Rico.  He stated 
that the x-rays taken immediately after the injury failed to show 
evidence of a small chip avulsion fracture at the base of the 
first metatarsal.  He also indicated that the treating physician 
in Kuwait found tenderness in the mid-shaft of the third 
metatarsal and then proceeded to diagnose a stress fracture 
without radiographic evidence for support.  The examiner said 
that there is no evidence of bony growths or calluses that can 
occur as residuals on subsequent radiographic studies.  He noted 
that the x-ray reports from 2006 and 2007 were negative for such 
residuals.  Therefore, he found that to make a connection to the 
original injury and military service, even if the original 
diagnosis is true, is tenuous.  Further, he noted that the x-rays 
taken in conjunction with the VA examination show evidence of 
degenerative joint disease in the first metatarsal-phalangeal 
joint.  He said that the condition has progressively worsened 
since 2007 and that the degenerative joint disease is in a 
different site from the original injury.

First, the Board notes that some treatment records indicate that 
the Veteran fractured bones in his right foot as a child.  
However, the entrance examination for the Veteran's first period 
of active service, dated February 1967, did not note a right foot 
fracture or residuals.  Further, the examination did not note a 
history of a right foot fracture or injury.  To rebut the 
presumption of soundness, VA must show by clear and unmistakable 
evidence that foot fractures and/or residuals existed prior to 
service and were not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).  In this case, treatment records referring to 
right foot fractures that supposedly occurred during the 
Veteran's childhood do not constitute clear and unmistakable 
evidence.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the presumption 
of soundness, even when such is recorded by medical examiners); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's 
account of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability preexisted 
service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting 
medical evidence is needed to establish the presence of a 
preexisting condition); see also Leshore v. Brown, 8 Vet. App. 
406 (1995) (the mere transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.)  
Thus, the Veteran is presumed sound for VA purposes.

In this case, treatment records show that the Veteran injured his 
right foot in October 2004 and, as supported by the treatment 
records, the Veteran has continually complained of and been 
treated for right foot pain since his October 2004 injury.  While 
the VA examiner believes that the current pain and diagnosis are 
less likely as not related to the October 2004 claim, the Board 
finds that under the theory of chronicity of symptomatology, 
service connection should be granted for the right foot 
disability.  The Board recognizes that the VA examiner said that 
a nexus between the current pain and service is tenuous at best; 
however, continuity of symptomatology is an alternative method of 
demonstrating in-service incurrence of an injury and a causal 
relationship between the present disability and the injury 
incurred during service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.

Therefore, giving the Veteran the benefit of the doubt, based 
upon the chronicity of his symptomatology, the Board finds that 
service connection for a right foot disability should be granted.  
Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2005 and January 2007.  These 
letters fully addressed all notice elements and were sent prior 
to the initial RO decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  As 
noted above, the RO was unable to acquire STRs from the Veteran's 
most recent period of active service, from September 2004 to 
October 2005.  The RO made a formal finding of unavailability in 
September 2008, which stated that all written and telephonic 
efforts to obtain the records have been documented in the claims 
file and that further attempts to obtain the records are futile.  
The RO notified the Veteran of the unavailability of his records, 
and the Veteran submitted copies of his STRs for VA review.

In addition, the Veteran submitted statements, lay statements, 
and copies of STRs.  He was also provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  The Veteran was also afforded VA 
medical examinations as discussed above.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin condition of the bilateral upper 
extremities is granted.

Service connection for a right foot disability is granted.


REMAND

The Veteran seeks service connection for perivascular dermatitis 
of the bilateral lower extremities.  The Veteran was afforded a 
VA examination for his skin condition of the lower extremities in 
April 2007, where the examining physician stated that the Veteran 
has a chronic skin disability affecting his left lower extremity 
just above the ankle.  Despite providing a diagnosis of a current 
lower extremity skin condition, the examiner failed to provide an 
opinion regarding the etiology of the skin condition.  The Board, 
therefore, must return this examination report as being 
inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally 
Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which 
does not contain an express finding regarding a disability for 
which an examination was requested is not sufficient to satisfy 
the duty to assist).  On remand, the RO schedule the Veteran for 
a VA examination to determine the nature and etiology of the skin 
condition of the lower extremities.

The Veteran also seeks service connection for asthma with sleep 
apnea.  During his testimony before the Board, the Veteran 
testified that he was treated at Nellis Air Force Base (Nellis) 
for these disabilities.  Records from this facility do not appear 
to be contained in the claims file.  Under 38 U.S.C.A. § 5103A(b) 
VA has a duty to obtain such records unless VA is reasonably 
certain that such records do not exist or that continued efforts 
to obtain the records would be futile.  The record is absent for 
evidence that any attempts have been made to obtain such records.  
In addition, the Veteran testified that he had a VA Gulf War 
examination; however, the examination has not been associated 
with the claims file.  Accordingly, on remand, VA must obtain 
treatment records from Nellis and the VA Gulf War examination and 
associate them with the claims file.  If the records do not exist 
or are unavailable, documentation of VA's efforts to obtain the 
records and a negative reply should be associated with the claims 
file.

Further, review of the claims file shows that the Veteran has not 
been afforded a VA examination to determine the nature and 
etiology of his asthma and sleep apnea, claimed as asthma with 
sleep apnea.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the evidence suggests that there may be a nexus 
between the Veteran's service and asthma.  Specifically, a July 
2006 treatment record shows that the Veteran reported suffering a 
cough for about one year and that the cough started while serving 
in Iraq.  An October 2007 VA outpatient treatment record 
indicates that the Veteran has a history of cough-variant asthma 
that was diagnosed about two years ago after his service in Iraq.  
Because the evidence suggests that the Veteran's asthma may have 
had onset during active service, the Board finds that a VA 
examination is warranted to determine the etiology of the 
condition.  Therefore, after obtaining records, if any, from 
Nellis, and the VA Gulf War examination report, schedule the 
Veteran for a VA examination to determine the nature and etiology 
of his asthma.

Regarding the sleep apnea, a VA outpatient treatment record dated 
November 2006 states that the Veteran was diagnosed with sleep 
apnea in 1988 and that he has used a C-PAP machine since then.  
The Veteran also stated that he took a C-PAP machine to Iraq 
where it broke.  The available STRs do not indicate that the 
Veteran had sleep apnea or used a C-PAP machine during service; 
however, because the original STRs from the Veteran's final 
period of service are unavailable, the Board has a heightened 
duty to assist, and in this case, the Board finds that a VA 
examination is warranted to determine the nature and etiology of 
the Veteran's sleep apnea.  Therefore, after obtaining the 
records from Nellis, if any, and the Gulf War examination, the RO 
should schedule a VA examination to determine, if possible, when 
the Veteran's sleep apnea had onset and if it was caused or 
aggravated by the Veteran's periods of active service.

The Veteran also seeks service connection for positional vertigo.  
During his February 2010 Board hearing, the Veteran testified 
that he was treated for the condition in January 2010.  Records 
from the Veteran's most recent treatment have not been obtained 
and associated with the claims file.  Accordingly, the Board 
finds that a remand is warranted so that updated VA outpatient 
treatment records can be obtained.

A remand is also warranted for the service connection claim for 
positional vertigo so that the Veteran can be scheduled for a new 
VA examination, as his April and September 2009 VA examinations 
are inadequate for rating purposes.  Specifically, the April 2009 
VA examiner related the Veteran's positional vertigo to a TBI 
that the Veteran alleges he suffered while serving in Iraq.  The 
Veteran's service connection claim for TBI was denied in 
September 2008 and the Veteran did not appeal.  While it appears 
that the Veteran wants to reopen his service connection claim for 
TBI, that issue is not before the Board.  Since the examiner did 
not provide an opinion otherwise addressing the relationship 
between positional vertigo and service or a service-connected 
disability, the Board finds that the examination is inadequate 
for rating purposes.

The September 2009 VA examination is also inadequate for rating 
purposes because the examiner did not provide an opinion as to 
the etiology of the Veteran's positional vertigo because, even 
though other physicians and examiners observed the condition, 
this examiner did not observe it during the VA examination.  
Thus, an opinion was not rendered.  Therefore, the Board finds 
that a new VA examination should be scheduled to determine the 
nature and etiology of the Veteran's positional vertigo.

Finally, the Veteran seeks a rating greater than 10 percent for 
his service-connected pityriasis versicolor, posterior chest with 
exfoliation of the palms.  Unfortunately, this matter must also 
be remanded due to an inadequate VA examination.  Here, the 
Veteran had a VA examination in November 2009; however, the 
examination addresses perivascular dermatitis and it is unclear 
whether perivascular dermatitis is the same condition as the 
service-connected pityriasis versicolor or whether it is another 
skin disability.  Therefore, the Board finds that the examination 
is not adequate for rating purposes.  38 C.F.R. § 4.2.  
Accordingly, the Board finds that a remand is warranted to afford 
the Veteran a new VA examination.  Further, because the Board has 
granted service connection for the Veteran's skin disability of 
the bilateral upper extremities, the Board finds that the 
examiner should also address the current severity of the newly 
service connected skin condition.

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA outpatient treatment 
records, including the Veteran's Gulf War 
examination, and associate them with the 
claims file.

2.  Request treatment records from Nellis Air 
Force Base, if any, and associate them with 
the claims file.  If no records are 
available, obtain a negative reply associate 
that reply with the claims file.

3.  Schedule the Veteran for a VA skin 
examination.  The claims file and a copy of 
this remand must be provided to the examiner 
and the examiner must indicate review of 
these items in the examination report.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  The examiner is asked 
to address the following:

a.	Whether the Veteran has or has had a 
skin disability of the bilateral 
lower extremities and if so, whether 
it is at least as likely as not 
(i.e., a probability of 50 percent) 
or unlikely (i.e., a probability of 
less than 50 percent) that the skin 
condition of the bilateral lower 
extremities had onset during, is the 
result of, or is in any way related 
to his periods of active service.  

b.	Whether it is at least as likely as not 
(i.e., a probability of 50 percent) or 
unlikely (i.e., a probability of less 
than 50 percent) that any currently 
diagnosed skin disability of the 
bilateral lower extremities is 
proximately due to, the result of, or 
aggravated by service-connected 
pityriasis versicolor of the posterior 
chest with exfoliation of the palms 
and/or seborrheic dermatitis of the 
bilateral upper extremities.

c.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  

d.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

e.	A rationale must be provided for each 
opinion offered.  If the requested 
opinion cannot be answered without 
resort to speculation, the reviewing 
official should clearly and 
specifically so specify in the report, 
and explain why this is so.

f.	The examiner is also asked to address 
the current severity of the Veteran's 
service-connected pityriasis versicolor 
of the posterior chest with exfoliation 
of the palms and his service-connected 
seborrheic dermatitis of the bilateral 
upper extremities.  The examiner should 
address each disability individually.

g.	The examiner should elicit information 
as to the frequency, duration, and 
severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  The examiner must 
state the type(s) of treatment the 
Veteran has received for each skin 
disease and state the percentage of the 
entire body that is affected by each 
skin disease and percentage of exposed 
areas affected by each skin disease.

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
asthma and sleep apnea.  The claims file and 
a copy of this remand must be provided to the 
examiner and the examiner must indicate 
review of the items in the examination 
report.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.

a.	The examiner should render an opinion 
as to whether it is at least as likely 
as not (i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's asthma had onset in 
service or was caused or aggravated by 
his active service or a service-
connected disability.

b.	The examiner should render an opinion 
as to whether it is at least as likely 
as not (i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's sleep apnea had 
onset in service or was caused or 
aggravated by his active service or a 
service-connected disability.

c.	The examiner is asked to identify any 
causal relationship between the 
Veteran's asthma and sleep apnea.

d.	If possible, the examiner is also asked 
to pinpoint the onset of the Veteran's 
sleep apnea and address the Veteran's 
assertion that his sleep apnea had 
onset in 1988.  If it is found that the 
sleep apnea had onset prior to or 
between periods of active service, 
which were from February 1967 to 
February 1970, February 1991 to March 
1991, and September 2004 to October 
2005, the examiner should discuss 
whether the sleep apnea increased in 
severity beyond its natural course due 
to service.  The examiner should 
determine, if possible, the baseline 
severity of the sleep apnea before it 
was first aggravated by service or a 
service connected disability.

e.	A rationale must be provided for each 
opinion offered.  If the requested 
opinion cannot be answered without 
resort to speculation, the reviewing 
official should clearly and 
specifically so specify in the report, 
and explain why this is so.

5.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
positional vertigo.  The claims file and a 
copy of this remand must be provided to the 
examiner and the examiner must indicate 
review of the items in the examination 
report.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.

a.	The examiner should render an opinion as 
to whether it is at least as likely as not 
(i.e., a probability of 50 percent) or 
unlikely (i.e., a probability of less than 
50 percent) that the Veteran's positional 
vertigo had onset in service or was caused 
or aggravated by his active service or a 
service-connected disability.

b.	Even if not observed on examination, the 
examiner is asked to review the Veteran's 
medical history and provide an opinion 
whether the past diagnosis of the 
disability has any relationship to service 
or a service-connected disability.  

c.	A rationale must be provided for each 
opinion offered.  If the requested opinion 
cannot be answered without resort to 
speculation, the reviewing official should 
clearly and specifically so specify in the 
report, and explain why this is so.

6.  When the development requested has been 
completed, and the RO has ensured substantial 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp.2009).




______________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


